   Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 1 of 24 PageID #:995




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SANDRA LEBEL,                                      )
                                                   )
              Plaintiff,                           )       No. 18 CV 08432
                                                   )
       v.                                          )
                                                   )       Judge Edmond E. Chang
INSIGHT SECURITIES, INC.,                          )
                                                   )
              Defendant.                           )


                           MEMORANDUM OPINION AND ORDER

       Sandra Lebel brings this lawsuit against her former employer, Insight Securi-

ties, Inc., claiming she was discriminated against on the basis of her age, in violation

of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and the basis

of her sex, in violation of Title VII, 42 U.S.C. § 2000e et seq.1 Insight has moved for

summary judgment. R. 42.2 For reasons explained below, the motion is denied.

                                      I. Background

       The facts narrated below are undisputed unless otherwise noted (and if dis-

puted, the evidence is reasonably viewed in Lebel’s favor).3 Sandra Lebel is a gay

woman and was 57 years old when she filed the complaint in 2018. R. 1, Compl. ¶ 2.




       1The  Court has federal question jurisdiction under 28 U.S.C. § 1331.
       2Citations  to the record are noted as “R.” followed by the docket number, and when
necessary, the page or paragraph number.
        3Citations to the parties’ Local Rule 56.1 Statements of Fact are identified as follows:

“DSOF” for the Insight’s Statement of Facts [R. 46]; “Pl. Resp. DSOF” for Lebel’s response to
the Insight’s Statement of Facts [R. 51]; “PSOF” for Lebel’s Statement of Additional Facts [R.
57]; and “Def. Resp. PSOF” for Insight’s response to Lebel’s Statement of Additional Facts
[R. 62].
   Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 2 of 24 PageID #:996




In February 2015, Insight hired Lebel as an Assistant Operations Manager. PSOF

¶ 4. Insight is a securities broker-dealer owned by its President and CEO, Carlos Le-

gaspy. DSOF ¶¶ 1, 4-5. As an independent securities broker-dealer, Insight “services

independent representatives and advisors that affiliate as independent contractors

for firms that hire Insight for custody and execution services.” DOSF ¶ 1. Soon after

she was hired, Lebel became a Branch Liaison in the Operations Department. PSOF

¶ 4. As part of her qualifications, Lebel held both a Series 7 and a Series 24 license.

R. 51-12, Pl. Resp. DSOF, Exh. 12, Lebel Aff. ¶ 1. As explained by Lebel, a Series 7

license “qualifies the holder as a general securities representative and entitles the

holder to solicit, purchase, and sell securities products,” and a Series 24 license “qual-

ifies the holder as a general securities principal and entitles the holder to serve as

the Office of Supervisory Jurisdiction supervising and managing the activities of a

branch that sells securities.” Id.

       In 2016, Total Advisors, LLC, an independent trading advisory firm, con-

tracted with Insight to service buy-sell orders cleared through Insight’s clearing firm.

DSOF ¶¶ 3, 8-10. A related company, Pro Advisors, LLC, signed a similar agreement

with Insight in July 2016. Id. ¶¶ 8, 11. Initially, Insight serviced these firms from

Insight’s branch office in Coral Gables, Florida. Id. ¶ 8. In September 2016, Insight

established a new Miami branch office designed specifically to handle business from

Total and Pro. Id. ¶¶12-13. The following month, Lebel became Branch Manager of

this office. Id. ¶ 15. In this role, Lebel’s salary increased $15,000 to $70,000. Id. ¶ 16.




                                            2
   Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 3 of 24 PageID #:997




Total and Pro reimbursed Insight around $7,500 a month to offset Lebel’s compensa-

tion. Id. ¶ 18. Lebel supervised the Miami branch remotely out of Insight’s Highland

Park, Illinois office. Id. ¶ 20. Insight also hired Larry Rozas, Diego De la Lama, and

Nicolas Villarreal to work in the Miami branch as representatives under Lebel’s su-

pervision. Id. ¶ 17; 46-1, DSOF, Exh. A, Legaspy Dep. at 17:20-24

                         A. Termination of Employment

      In Spring 2017, Insight’s clearing firm instructed it to terminate its relation-

ship with Total and Pro. DSOF ¶ 22. Eventually, on September 29, 2017, Insight

informed Total and Pro in writing that Insight would cease handling Total’s and Pro’s

customer accounts effective December 31, 2017. Id. ¶ 25. In October 2017, Lebel re-

ceived an email from Operations Manager Jennifer Mayer advising that “[a]ll of Pro

will be leaving gradually.” Id. ¶ 51. On January 10, 2018, Legaspy (Insight’s CEO)

informed Lebel that she had been fired because her position was eliminated Id. ¶ 39.

Legaspy explained that Insight could no longer afford her salary because of the loss

of the Total and Pro business. Id. Lebel did not believe Legaspy’s explanation. Id.

¶ 49. Seven days before Lebel’s firing, Insight hired David Lino to a Branch Liaison

position. PSOF ¶ 14. Of the five employees Insight fired after Legaspy took control of

Insight in December 2012, three were women age 56 or older and one was a 48 year-

old man. Id. ¶ 37. Lebel is the only Insight employee who was fired due to a purported

elimination of a job position. Id. When Lebel was fired, 26 of 37 Insight employees

were over 40 years old. DSOF ¶ 55.




                                          3
   Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 4 of 24 PageID #:998




      Meanwhile, Miami employees Rozas, De la Lama, and Villareal, whom Lebel

supervised, were given the option to leave the firm or transition into commission-

based sales roles. DSOF ¶ 36. All three chose to stay with Insight and became repre-

sentatives at a new sales-generating Miami branch. Id. ¶¶ 41, 43. In particular, Rozas

(who was 28 years old) became Branch Manager of the new Miami branch after Lebel

was fired. PSOF ¶ 35. According to Insight, Rozas did not take over Lebel’s Branch

Manager responsibilities. Def. Resp. PSOF ¶ 35. Instead, Insight contends that Rozas

became the Branch Manager of a new sales-based branch. Id. At this new branch,

Insight personnel could generate sales as opposed to simply servicing them. DSOF

¶¶ 42(b)-(c). Rozas became the Branch Manager in large part because De la Lama

and Villareal wanted him to fill that position. Id. ¶¶ 42(a), 43. Rozas also had the

necessary securities-related licenses and spoke Spanish. Id. ¶ 43. The new branch

generally conducted business with Spanish speakers from Mexico, Panama, Argen-

tina, Chile, and Venezuela. Id. ¶ 42(e).

      According to Insight, Lebel was not offered the new Branch Manager position

for several reasons:

             The hire required the approval of De la Lama, Villareal, and Rozas, who
              would be financially responsible for the branch manager’s compensa-
              tion. Id. ¶ 42(a).

              As a sales generating branch, the new Miami branch would have to im-
              plement new regulations that were not in effect at the branch that Lebel
              supervised. Id. ¶ 42(b), (c).

             Lebel lacked supervisory experience for sales practices. Id. ¶ 42(d).

             Lebel did not speak Spanish, which was required of the position. Id.
              ¶¶ 42(e)-(g); 47.

                                           4
   Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 5 of 24 PageID #:999




             The Branch Manager needed to be located on-site. Id. ¶ 42(h).

                             B. Workplace Allegations

       In December 2016, Lebel introduced her wife to Legaspy during the company

Christmas party. DSOF ¶ 60. Afterwards, Lebel believed that Legaspy became stand-

offish and shunned her as if she were a “stepchild” or a “leper” by ignoring her and

excluding her from certain meetings. Id. ¶¶ 60, 70. Lebel also testified that she felt

isolated because she sat in a corner away from the rest of the office. Id. ¶ 73. Lebel

did not, however, hear Legaspy make any negative comments against gay persons.

Id. ¶ 59. And Lebel generally did not know the substance of the meetings from which

she was excluded. Id. ¶ 72. Lebel brought her wife along to Las Vegas for various

Insight meetings in July 2017. Id. ¶ 61. Insight paid for the couple’s flights and lodg-

ing, and paid for them to stay in the room an extra weekend. Id.

       Lebel also believed that some of her colleagues engaged in conduct that con-

tributed to an isolating and hostile environment (though, as noted later, Lebel does

not formally advance a hostile work environment claim in this case). According to

Lebel, two female workers would routinely describe a male co-worker’s food in a sex-

ually suggestive manner. Pl. Resp. DSOF ¶ 65. The younger of the two women would

also rub her breasts on the male employee. Id. Lebel also believed that certain of her

co-workers were mocking her. Id. ¶ 67. She testified that two colleagues would regu-

larly look her way while laughing. Id. Lebel did not, however, describe the substance

of their statements, other than that they would comment on her clothes in a mocking

tone. Id. ¶ 67.


                                           5
   Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 6 of 24 PageID #:1000




                                II. Standard of Review

       Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating sum-

mary judgment motions, courts must “view the facts and draw reasonable inferences

in the light most favorable” to the non-moving party. Scott v. Harris, 550 U.S. 372,

378 (2007) (cleaned up).4 The Court “may not weigh conflicting evidence or make cred-

ibility determinations,” Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704

(7th Cir. 2011) (cleaned up), and must consider only evidence that can “be presented

in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). The party

seeking summary judgment has the initial burden of showing that there is no genuine

dispute and that they are entitled to judgment as a matter of law. Carmichael v. Vil-

lage of Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). If this burden is met, the adverse party must then “set forth




       4This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              6
   Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 7 of 24 PageID #:1001




specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at

256.

                                     III. Analysis

       Insight has moved for summary judgment against Lebel’s claims of age and

sex discrimination. R. 42. In light of the overlap in many of the relevant facts, the

Court will analyze both forms of discrimination together. The Age Discrimination in

Employment Act (ADEA) makes it “unlawful for an employer to fail or refuse to hire

or to discharge any individual or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because

of such individual’s age.” 29 U.S.C. § 623(a)(1). The protections under the ADEA apply

to individuals who are 40 and older. 29 U.S.C. § 631(a).

       Employers violate Title VII of the 1964 Civil Rights Act when they discriminate

against their employees on the basis of sex. 42 U.S.C. § 2000e-2(a). An employee

bringing a Title VII claim must prove either a tangible employment action such as “a

hiring, firing, failing to promote, reassignment with significantly different responsi-

bilities, or a decision causing a significant change in benefits,” Burlington Indus., Inc.

v. Ellerth, 524 U.S. 742, 761 (1998), or a hostile work environment that is so severe

or pervasive that it in effect alters the plaintiff’s employment conditions, Pennsylva-

nia State Police v. Suders, 542 U.S. 129, 146-47 (2004). (As noted later, there is no

formal hostile work environment in this case; Lebel does not advance that type of

claim in her response brief.)




                                            7
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 8 of 24 PageID #:1002




      A plaintiff suing under either the ADEA or Title VII may survive summary

judgment based on either the cumulative circumstantial evidence or the burden shift-

ing framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

See Martino v. MCI Communications Services, Inc., 574 F.3d 447, 452 (7th Cir. 2009).

Because both methods may rely on circumstantial evidence, however, the distinction

can sometimes be wispy. Id. In Ortiz, the Seventh Circuit clarified that all evidence,

whether “direct” or “indirect,” “belongs in a single pile and must be evaluated as a

whole.” Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765-66 (7th Cir. 2016). This

does not, however, render nugatory the McDonnell Douglas framework. Id. at 766.

      Under this framework, Lebel must first establish a prima facie case, which

requires her to show that that (1) she is a member of a protected class; (2) her job

performance met legitimate expectations; (3) she suffered an adverse employment

action; and (4) Insight treated another similarly situated employee who was not a

member of the protected class more favorably. See McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973); LaRiviere v. Board of Trustees of Southern Ill. Univ., 926

F.3d 356, 360 (7th Cir. 2019). If successfully shown, the burden shifts to Insight to

provide a legitimate, nondiscriminatory reason for the adverse action. Coleman v.

Donahue, 667 F.3d 835, 845 (7th Cir. 2012). If Insight successfully meets its burden,

then the burden shifts back to Lebel, “who must present evidence that the stated

reason is a pretext, which in turn permits an inference of unlawful discrimination.”




                                          8
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 9 of 24 PageID #:1003




Id. (cleaned up). At that point, the question is whether the employer “honestly be-

lieved the reason it has offered to explain the discharge.” O’Leary v. Accretive Health,

Inc., 657 F.3d 625, 635 (7th Cir. 2011)

      Outside of the prima facie framework, Lebel can survive summary judgment if

she presents enough cumulative evidence that would allow a reasonable jury to infer

that an employment decision was motivated by discrimination. David v. Bd. of Trus-

tees of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017). For an ADEA claim

specifically, she must present cumulative evidence allowing a reasonably jury to infer

that her age was a “but-for” cause of any adverse action. See Gross v. FBL Fin. Servs.,

Inc., 557 U.S. 167, 177-78, (2009). It is not enough to show that age was merely a

motivating factor. Martino v. MCI Commc’ns Servs., Inc., 574 F.3d 447, 455 (7th Cir.

2009). In other words, Lebel must prove that, but for her age, the adverse action

would not have occurred. Id. “In this respect, the ADEA is narrower than Title VII ...

[because] Title VII protects against mixed-motive discrimination.” Carson v. Lake

County, 865 F.3d 526, 532 (7th Cir. 2017).

      As noted earlier, in this case, there is significant overlap in the record evidence

relating to Lebel’s age and sex discrimination claims. So this Opinion will generally

analyze the evidence with regard to each claim at the same time. When necessary,

the Court will separately discuss the distinct evidence on each claim. It appears that

two adverse actions are at issue: Lebel’s firing and Insight’s refusal to consider her

for other openings at Insight. Each will be discussed in turn.




                                           9
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 10 of 24 PageID #:1004




       It is worth noting at the outset, however, that although Insight frames Lebel’s

Title VII claim as based on her sexual orientation,5 see R. 44, Def. Br. at 9-10, Lebel

does not advance that liability theory in her response brief. There is a passing refer-

ence in the EEOC charge to sexual orientation, R.1-1, Compl., Exh 1 at 2, but the

Complaint does not explicitly refer to it and the summary judgment response brief

makes no mention of it, instead referring only to sex discrimination in the sense of

gender discrimination. R. 58, Pl. Resp. Br. at 1-3, 6-7, 15. So there is no Title VII

claim for discrimination on the basis of sexual orientation.

                                    A. Termination

       On Lebel’s firing, Insight argues that she fails to present evidence creating a

reasonable inference that her age was the but-for cause. Def. Br. at 7. According to

Insight, Lebel’s employment was terminated because Insight ceased doing business

with Total and Pro. Id. at 7-8. Those two clients accounted for 82% of revenue for the

Miami branch and even reimbursed Insight for Lebel’s salary. Id. at 8. Insight also

points to its employee roster (as of December 31, 2017), which shows that 26 of its 37

employees were over 40 years old. DSOF ¶ 55. On the Title VII claim, Insight argues

that it is entitled to summary judgment because Lebel offers no evidence of deroga-

tory comments or mistreatment based on gender, other than what Insight calls her

unfounded perception of how her co-workers treated her. Def. Br. at 9.



       5Insight also contends that Lebel alleged “hostile work environment” as a separate
grounds of relief. Def. Br. at 11. But there is nothing in Lebel’s summary judgment briefing
that suggests she is still advancing this theory. To be clear, because she has not responded
to that argument, there is no longer a hostile-environment claim in this case (if there ever
was).

                                            10
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 11 of 24 PageID #:1005




                              1. McDonnell Douglas

      One way to analyze the summary judgment record is through the burden-shift-

ing framework of McDonnell Douglas. The first question is whether Lebel has shown

prima facie cases for sex and age discrimination. The first three elements are not in

dispute. Lebel is a woman older than 40 who was fired despite her generally satisfac-

tory performance. Def. Resp. PSOF ¶ 23; R. 51-2, Pl. Resp. DSOF, Exh 2, Lebel Dep.

at 145:2-146.22; Pl. Resp. DSOF ¶¶ 33(2), 39.

      The last element, on the other hand, is contested. To satisfy this element, Lebel

must present evidence that another similarly situated employee, not belonging to the

protected class, was more favorably treated. Insight does not dispute that Lebel was

the only employee to have been fired due to the loss of the Total and Pro revenue. Def.

Resp. PSOF ¶ 37. Specifically, there is no dispute that the following employees kept

their jobs in the operations department: David Lino (25), Paul Selman (25), Dhimitri

Agolli (36), Paul Pulte (48), and Jennifer Mayer (31). PSOF ¶ 34.

      The disputed issue is whether these employees are similarly situated to Lebel

for purposes of the prima facie case. Whether an employee is similarly situated is “a

flexible, common-sense, and factual inquiry.” David, 846 F.3d at, 225 (cleaned up). “A

single comparator will do; numerosity is not required.” Humphries v. CBOCS W., Inc.,

474 F.3d 387, 406–07 (7th Cir. 2007), aff’d on other grounds, 553 U.S. 442 (2008). Nor

is an exact match required: a “plaintiff need not present a doppelganger who differs

only by having remained in the employer’s good graces.” Filar v. Bd. of Educ. of City

of Chicago, 526 F.3d 1054, 1061 (7th Cir. 2008). “The comparator must still be similar



                                          11
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 12 of 24 PageID #:1006




enough to eliminate confounding variables, such as differing roles, performance his-

tories, or decision-making personnel, [so as to] isolate the critical independent varia-

ble: complaints about discrimination.” Id. (cleaned up).

       Insight characterizes Lebel as unique among the Miami employees because her

move to Branch Manager was allegedly a promotion that created duties specific to

the Total and Pro business. DSOF ¶¶ 15, 30. In response, Lebel denies that the new

title bestowed new responsibilities. Pl. Resp. DSOF ¶¶ 14-15; PSOF ¶ 6. Specifically,

Lebel points to evidence that she retained the same core responsibilities when moving

from Branch Liaison to Branch Manager. Pl. Resp. DSOF ¶ 15. These duties included

reviewing and approving trade blotters, signing off on paperwork, opening new ac-

counts, providing back office support, and completed bank paperwork. Lebel Dep. at

31:5-32:7; 215:5-216:10. Lebel thus contends that Lino, Selman, and Agolli (Branch

Liaisons who are men under 40 years old) were similarly situated at the time of her

firing. Pl. Resp. at 7. Lebel also testified that she still reported to Jennifer Mayer,

even after Lebel became branch manager. Lebel Dep. at 31:16-18 (“[e]ven when I was

branch manager there I reported to her.”). Furthermore, Lebel also testified that

Mayer had a supervisory role as a Series 24 principal, in addition to performing some

Branch Liaison functions.6 Lebel Dep. at 217:3-16; Lebel Aff.¶¶ 7–8.

       On review of the record, a reasonably jury could find, when viewing the evi-

dence in Lebel’s favor, that there was no substantial evolution in Lebel’s duties when


       6This,in fact, suggests that Mayer may be the strongest comparator for Lebel’s age-
discrimination claim. Lebel presents evidence that Lebel, too, was a Series 24 principal who
also performed supervisory and Branch Liaison functions simultaneously. DSOF ¶ 21; PSOF
¶ 5.

                                            12
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 13 of 24 PageID #:1007




she transitioned to Branch Manager. In its response to Lebel’s Statement of Addi-

tional Facts, Insight essentially concedes that Lebel retained the same responsibili-

ties throughout. See Def. Resp. PSOF ¶ 6. Insight adds only that Lebel performed

those responsibilities with respect to representatives at branches for which she was

the supervisor. Id. Even if true, this shows no material change in responsibilities; it

only shows a change in the representatives for whom Lebel performed those respon-

sibilities. For purposes of summary judgment, Lebel has shown that similarly situ-

ated employees at Insight did not lose their jobs. As a result, then, she has shown a

prima facie case of discriminatory termination based on her age and sex.

       It is worth noting that Lebel has also established a prima facie case under what

is known as a mini-reduction-in-force, which applies when a plaintiff’s job is elimi-

nated. This would not require Lebel to demonstrate that a comparator was similarly

situated. See Griffin v. Sisters of Saint Francis, Inc., 489 F.3d 838, 845 (7th Cir. 2007).

In a mini-RIF case, an employee’s unique position is terminated; her position is not

filled; but employees outside the protected class absorb the fired employee’s respon-

sibilities. Id. To guard against the danger that the employer can hide a discriminatory

motive for terminating the employee simply by stating that the job was eliminated,

the plaintiff is not required to show that similarly situated employees were treated

more favorably. Id. Instead, she needs only to establish that her duties were absorbed

by employees outside the protected class. Id.

       At this stage, Lebel has presented enough evidence, when viewed in her favor,

to show that her unique position was absorbed by employees who were either male or



                                            13
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 14 of 24 PageID #:1008




younger (or both). Though Lebel would contend that her responsibilities were not

necessarily unique, the parties do not dispute that Lebel was the Branch Manager

for an office specifically created to handle Pro and Total business. Pl. Resp. DSOF

¶¶ 13, 30. In this sense, Lebel was “uniquely” situated among Insight employees.

Griffin, 489 F.3d at 845. She was also told that her told her position was eliminated.

DSOF ¶¶ 30-31, 33.

       With respect to the absorption of duties, former Insight Vice President Ross

Greenspan testified that Insight serviced Total and Pro customers up until July 2018,

six months after Lebel’s firing. Def. Resp. PSOF ¶ 20. Insight does not contest this

testimony. Id. Lebel has also presented evidence that she maintained her prior oper-

ations responsibilities, even after she became Branch Manager. Pl. Resp. DSOF ¶ 15.

A reasonable juror could infer that after Lebel’s employment was terminated, her

responsibilities, including those specific to Total and Pro customers, would have been

absorbed by younger male employees in the operations department such as Lino (25),

Selman (25), Agolli (36), and Mayer (31), regardless of whether they were otherwise

similarly situated.7 So, under the prima facie framework that applies to a mini-RIF,

Lebel has enough evidence.




       7Lebel also contends that the hiring of Larry Rozas (28 years old) as the Branch Man-
ager of the new sales-based Miami Branch establishes a prima facie case under a mini-RIF
standard. Pl. Resp. at 4-5. But Lebel has no evidence that Rozas absorbed any of her duties.
Although Lebel asserts that “Legaspy assigned Plaintiff’s Branch Manager responsibilities
to Larry Rozas,” PSOF ¶ 35, she points to deposition testimony that does not support that
proposition. Instead, the testimony simply shows that Rozas became Branch Manager of the
new sales-based Miami Branch. See Legaspy Dep. at 72:4-16, 78:24-80:3, 168:15-17. Lebel
does not point to any other evidence suggesting that Rozas took on any of her responsibilities.

                                              14
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 15 of 24 PageID #:1009




        With the prima facie case in place, it is Insight’s burden to present a legitimate,

non-discriminatory reason for Lebel’s firing. Insight proffers that it ceased doing busi-

ness with Total and Pro customers, losing their revenue and the salary reimburse-

ment they provided to defray Lebel’s salary. DSOF ¶ 32. According to Insight, the loss

of Total and Pro eliminated 82% of the Miami branch’s revenue. Id. As a result, In-

sight closed the Miami branch and terminated Lebel’s employment because her posi-

tion was eliminated. Id. ¶¶ 30-31, 33. Insight CFO Jerry Schwartz testified that he

and Legaspy went over the company’s financials to “[make] sure there was no other

business that we had” other than Total and Pro that could maintain her salary. R.

51-10, Pl. Resp. DSOF, Exh. 10, Schwartz Dep. at 74:24-76:2. He further testified that

they both “went through [their] business model” and determined that there was no

means “anywhere else … with the company.” Id. at 76:2-10. According to Schwartz,

the decision was “purely financial”. Id. at 76:9-10. On its face, this financial-based

reason suffices to satisfy Insight’s burden to produce a non-discriminatory explana-

tion.

        So the burden shifts back to Lebel to provide evidence of pretext, at least

enough for a reasonable jury to find in her favor. Lebel offers several categories of

evidence to rebut the proffered explanation. First, she points to the fact that no other

Insight employee was fired as a result of the alleged loss of Total and Pro business,

despite the fact that the entire firm—or at least some other employees—performed

functions related to Total and Pro. Pl. Resp. DSOF ¶ 33(1); Def. Resp. PSOF ¶ 10.




                                            15
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 16 of 24 PageID #:1010




Insight concedes that no other employee was fired due to the loss of business, includ-

ing representatives De la Lama, Villareal, and Rozas, who were based out of the sup-

posedly eliminated Miami branch. Def. Resp. PSOF ¶ 37; DSOF ¶ 36.

      Lebel also rebuts Insight’s claims that the loss of Total and Pro’s business

placed the company in financial straits so dire that Insight had to fire her. Lebel

points to year-over-year revenue increases from fiscal year 2016-17 ($22 million) to

2017-2018 ($29 million), and then again to 2018-19 ($32 million). Pl. Resp. DSOF

¶ 33(3); Legaspy Dep. at 113:2-12. Insight’s fiscal year runs from July 1 to June 30.

Legaspy Dep. at 113:1. To explain this, Insight argues that, from December 2017 to

April 2018, there was a “spike” in revenues generated by Total and Pro accounts due

to “mass liquidations” resulting from the wind-down period. R. 60, Def. Reply at 5;

Legaspy Dep. at 107:2-12. But this does not address Lebel’s broader assertion that

there was enough company-wide revenue to support her retention. When asked about

the $7 million annual increase in revenue for the fiscal year ending June 30, 2018,

Legaspy testified that around $5 million was attributed to Total and Pro accounts.

Legaspy Dep. at 117:2-10. So, according to Legaspy’s own testimony, revenue in the

fiscal year ending 2018 increased by around $2 million even without accounting for

Total and Pro wind-down revenue. Legaspy further testified that Insight made a

$750,000 profit in the fiscal year ending 2018, after paying everyone’s salaries and

bonuses. Id. 117:15-17. And in fiscal year 2019, Legaspy attributed revenue growth

to additional registered representatives in the Montevideo branch, not to any liqui-

dation of Total or Pro accounts. Id. at 113:10-24. Greenspan also testified that the



                                         16
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 17 of 24 PageID #:1011




level of business at Insight stayed “similar or more” from the time that he first became

aware of issues with Total and Pro up until June 2018. R. 51-5, Pl. Resp. DSOF, Exh.

5-1, Greenspan Dep. at 56:17-57:1. Insight also does not dispute that it hired another

employee with a $80,000 yearly salary, albeit for the Human Resources department,

in June 2018, because they “had the revenue, the income to afford another overhead

salary.” Def. Resp. PSOF ¶ 19. Neither does Insight dispute that it hired 12 new em-

ployees in 2018, 11 of which received salaries ranging from $40,000 to $120,000. Id.

¶ 18. All of this is enough fodder for a reasonable jury, viewing it in the light most

favorable to Lebel, to find that Insight could have afforded to keep Lebel as an em-

ployee.

      Lebel also puts forth evidence showing that Insight did not actually, at least to

the extent Insight would have Lebel believe, lose business from Pro and Total in 2018

after placing that business on liquidating-only status. This status means that orders

would only be processed to sell an existing long position or to cover an existing short

position. DSOF ¶ 26. Legaspy testified that after April 2018, the revenue from Total

and Pro was “basically zero.” Legaspy Dep. ¶ 107:13-15. On the other hand, Green-

span testified that Insight continued to serve Total and Pro customers through the

time Greenspan left the company in July 2018. Def. Resp. PSOF ¶ 20. Although it is

possible to service customers without generating any revenue from April to July, this

plants some doubt as to the sincerity of Insight’s proffered explanation that revenue

from Total and Pro was basically zero. Lebel also points to Greenspan’s testimony, in

which he stated his belief that Total and Pro were placed on liquidation status “in



                                          17
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 18 of 24 PageID #:1012




limited circumstances.” Greenspan Dep. at 31:22-32:12. Lastly, she points to evidence

that shortly after her firing, Insight was discussing the retention of some end investor

accounts with Total in a “full relationship” as opposed to a liquidation capacity. Le-

gaspy Dep. at 136:11-140:3. This purportedly created some accounts “orphaned” from

Total that Insight spread across existing Insight representative. Id. at 139:6-140:3.

      Based on all of that evidence, Lebel has offered enough to demonstrate that

the financial-based explanation for her firing was a pretext. So under the framework

of McDonnell Douglas, she has sufficient evidence to survive summary judgment.

                            2. Totality of the Evidence

      Separate from the McDonnell Douglas framework, viewing the cumulative ev-

idence together would raise a triable issue of fact on the age and sex discrimination

claims. This includes evidence that:

             Lebel was the only employee who was fired due to a purported elimina-
              tion of her position. PSOF ¶ 37.

             At the time of Lebel’s firing, Insight kept several younger employees and
              several male employees in the operations department. Id ¶ 34.

             Insight was generally satisfied with her job performance. Def. Resp.
              PSOF; ¶ 23; Lebel Dep. 145:2-146:22.

             Of the five employees that Insight fired since Legaspy took control of
              insight in December 2012, three were women age 56 or older and one
              was a 48 year-old man. PSOF ¶ 37; Pl. Resp. Br. at 15.

Also, as discussed earlier, Lebel put forth sufficient evidence undermining the sincer-

ity of Insight’s financial-based reason for terminating her employment. From this ev-

idence, a reasonable jury could infer that discrimination, whether based on age or sex

(or both), was the real explanation for the termination.

                                          18
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 19 of 24 PageID #:1013




       Against this, Insight contends there is no evidence establishing that Lebel was

the subject of any derogatory remarks or conduct. Def. Br. at 7. Insight argues that

the alleged shunning, isolation, and mockery she experienced at the hands of Legaspy

and her coworkers are premised only on her unfounded perception. Id. at 9. Also,

Insight points to Lebel’s failure to testify as to (1) the substance of the meetings she

was purportedly excluded from; and (2) the words her coworker’s used when she be-

lieved they were mocking her. Id. at 11. Furthermore, Lebel does not dispute that

Insight paid for her wife’s flight and accommodations for Insight’s July 2017 annual

meetings in Las Vegas. Pl. Resp. DSOF ¶ 61. The couple even stayed at the hotel for

an extra weekend on the company’s dime. Id.

       That is all well and good, but Insight is simply pointing out the absence of

direct evidence of age and sex discrimination. But for purposes of summary judgment,

the Court (and eventually the jury) must also consider circumstantial evidence as

part of the “pile” of evidence and consider the total picture. See Ortiz 834 F.3d 760,

765-66 (7th Cir. 2016). When considering the circumstantial evidence, including evi-

dence which successfully attacks the sincerity of Insight’s proffered financial-based

explanation, Lebel has established a triable issue of fact on her claims. Although In-

sight does offer some employment statistics,8 this does not overcome the cumulative

evidence supporting the claims when viewing the evidence in her favor. Of course,

this does not necessarily mean Lebel would win at trial in front of jury—at trial, it


       8Insight  contends that at the time of Lebel’s termination, 70% of Insights employees
were older than 40 and half of the employees older than 40 were female. Def. Br. At 7; DSOF
¶ 55. It also contends that 54% of the employees it hired since January 1, 2018 were forty or
older. Def. Br. at 8.

                                             19
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 20 of 24 PageID #:1014




will be Lebel who bears the burden of proof, and the jury will be under no obligation

whatsoever to view the evidence in her favor. At this stage, however, she has offered

competent summary judgment evidence of discrimination as to her firing.

                                B. Refusal to Hire

      Aside from the loss of her job itself, Lebel also asserts that Insight refused to

consider her for another position within the company when it was considering termi-

nating her employment. This claim, too, survives summary judgment. Much of the

evidence that Lebel offers to show discriminatory termination also supports her the-

ory that she was passed over for other jobs due to discrimination as well. Again,

McDonnell Douglas helps her here.

      Lebel was in protected classes (a woman older than 40) and Insight was satis-

fied with her job performance. Def. Resp. PSOF ¶ 23; Lebel Dep. at 145:2-146.22.

Lebel also offers enough evidence showing that Insight did consider her for other po-

sitions but refused to offer her any other job. First, Schwartz admitted that he went

over the company’s financials with Legaspy and asked Legaspy if he’s “sure there was

no other business that we had.” Schwartz Dep. 75:13-76:2. Together, they determined

that Insight lacked “enough revenue anywhere else to maintain her with the company

… [so] she was laid off.” Id. at 76:7-8 (emphasis added). Legaspy also testified that

he did not consider Lebel for a “demotion” to another position within the operations

department because “the operation department was fully staffed when the branch

was eliminated … I did not have a position for Ms. Lebel.” Legaspy Dep. at 142:19-

144:19. When asked whether he could have created a new position for Lebel, Legaspy



                                         20
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 21 of 24 PageID #:1015




testified, “[i]f I wanted to, yes, and I didn’t want to.” Id. at 145:24-146:3. So Insight

did refuse to move her into another position.

      Lebel also has presented enough evidence that similarly situated employees

filled open positions within the operations department. Insight does not dispute that

it hired David Lino, a 25-year-old man, to a Branch Liaison position seven days before

it fired Lebel. Def. Resp. PSOF ¶ 14. As previously discussed, Lebel had experience

in carrying out the duties of a Branch Liaison. Id. ¶ 4; Pl. Resp. DSOF ¶ 15; Lebel

Dep. at 31:5-32:7; 215:5-216:10. As with the job termination, Lebel has established a

prima facie case on a refusal-to-hire theory.

      Insight’s non-discriminatory explanations are that (1) there was insufficient

revenue “anywhere else” to “maintain her with the company,” Legaspy Dep. 76:7–8;

and (2) the operations department was fully staffed once the Miami branch was ter-

minated, Id. at 142:19–144:19. Again, as detailed earlier, on the revenue-based ex-

planation, Lebel has sufficient evidence to rebut it. On the second reason—the full

staffing of the Miami branch—the problem is that Insight hired Lino as a Branch

Liaison after its decision to eliminate the Miami branch (before transforming it into

a sales-based branch). DSOF ¶ 33. Lebel also points to testimony from Greenspan,

who testified that, in January 2018, “there would have been work for any operations

clerk at that time, I think.” Greenspan Dep. 57:20-58:1. This suffices as evidence of

pretext under McDonnell Douglas.

      Again, when framed under the cumulative-evidence approach, Lebel has of-

fered enough direct and circumstantial evidence to establish a triable issue of fact as



                                           21
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 22 of 24 PageID #:1016




to whether Insight discriminated on the basis of age or sex when refusing to consider

Lebel for other positions within Insight. This includes evidence that Insight hired a

younger male to a Branch Liaison position after the decision was made to terminate

her employment, despite Legaspy’s claim that the operations department was fully

staffed. PSOF ¶ 14; DSOF ¶ 33; Legaspy Dep. 142:19-144:19. Greenspan also testified

that there would have been work for “any operations” clerk in January 2018. Green-

span Dep. 57:20-58:1. And to the extent Insight offered revenue constraints as a non-

discriminatory reason for non-retention, Lebel has offered enough evidence that at-

tacks the sincerity of that explanation.

        So, to the extent that Lebel’s claim seeks relief for the discriminatory refusal

to retain her elsewhere within the company, that theory also survives summary judg-

ment.

                    C. Branch Manager of New Miami Branch

        One point is worth making so that it does not show up at trial (if the parties do

not settle). To the extent that Lebel’s claims rely on the fact that Insight hired Paul

Rozas as Branch Manager of the new sales-based Miami branch, no reasonable jury

could rely on that evidence as support for Lebel’s claims. Lebel cannot adequately

rebut Insight’s non-discriminatory explanations for that particular hiring decision.

According to Insight, Rozas was hired because: (1) he was selected by the other rep-

resentatives, De la Lama and Villareal, who would be financially responsible for the

Branch Manager’s compensation; (2) Lebel lacked supervisory experience specific to

sales-generating branches; (3) Lebel did not speak Spanish, which would be helpful



                                           22
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 23 of 24 PageID #:1017




in working at the branch; and (4) the Branch Manager had to be located on-premises.

DSOF ¶ 42. Although Lebel offers some evidence rebutting the second and fourth

explanations, Lebel Aff. ¶¶ 1-6 (prior experience supervising producing branches); Pl.

Resp. DSOF ¶ 42(h) (no requirement, either written or in practice, that producing

branches required on-premise supervisory principal), she does not overcome the oth-

ers.

       In response to the first explanation, Lebel contends that the representatives’

approval was never required and that Rozas was hired simply because De la Lama

and Villareal “wanted” him. Pl. Resp. DSOF ¶ 42(a). Even if true, that is a legitimate,

non-discriminatory reason to hire Rozas over Lebel. There is no evidence that De la

Lama and Villareal themselves were acting out of discriminatory motives. Neither

does Lebel convincingly rebut the Spanish-speaking requirement. She argues that

her lack of Spanish-language skills never precluded her from performing supervisory

responsibilities for other producing branches. Pl. Resp. Br. at 14. But Lebel offers no

evidence that those producing branches required a supervisor to speak Spanish. She

also contends that Mayer, who does not speak Spanish either, was assigned to super-

vising branches. Lebel Aff. ¶ 8. But again, she points to no evidence suggesting that

those branches had a Spanish-speaking requirement. For these reasons, Lebel has

not presented enough evidence showing a triable issue of fact as to any discrimination

involved in the hiring of Rozas as Branch Manager of the new Miami branch. So this

particular hiring sequence cannot be offered at trial.




                                          23
  Case: 1:18-cv-08432 Document #: 76 Filed: 11/17/20 Page 24 of 24 PageID #:1018




                                   IV. Conclusion

       For the reasons explained above, Insight’s motion for summary judgment is

denied. With this decision in place, the parties shall promptly resume settlement ne-

gotiations. Lebel shall make a detailed written demand by November 23, 2020. In-

sight shall respond in writing by December 4, 2020. Insight shall email the settlement

back-and-forth to the Court’s Proposed Order email account on the same date. By

December 8, 2020, the parties shall file a joint status report stating whether they

want a settlement referral to the magistrate judge (they are welcome to email the

courtroom deputy ahead of that deadline if they want a referral earlier), and if not,

the parties shall provide an estimate of the trial length (including jury selection, jury

addresses, and jury deliberations) and trial-week availability from February 2021

through the end of 2021. The tracking status hearing of November 20, 2020 is reset

to December 15, 2020, but to track the case only (no appearance is required, the case

will not be called).

                                                      ENTERED:


                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge




DATE: November 17, 2020




                                           24
